UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2017 Date of Reporting Period: 12/31/2016 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF DECEMBER 31, 2016 SHARES OR PRINCIPAL VALUE AMOUNT - COMMON STOCKS 87.45% Consumer Discretionary - Durables & Apparel 1.88% 185,000 Tupperware Brands Corporation $ Consumer Discretionary - Media 6.90% 174,080 Cinemark Holdings, Inc. 6,677,709 736,250 Gannett Co., Inc. 7,148,988 112,500 Time Warner Inc. 10,859,625 100,300 WPP plc 11,099,198 35,785,520 Consumer Discretionary - Retailing 4.57% 100,000 Foot Locker, Inc. 7,089,000 62,500 Home Depot, Inc. (The) 8,380,000 67,500 Lowe's Companies, Inc. 4,800,600 47,500 Target Corporation 3,430,925 23,700,525 Consumer Discretionary - Services 3.23% 125,000 Cedar Fair, L.P. 8,025,000 146,000 Six Flags Entertainment Corporation 8,754,160 16,779,160 Consumer Staples - Food & Staples Retailing 3.43% 215,000 Walgreens Boots Alliance, Inc. 17,793,400 Consumer Staples - Food, Beverage & Tobacco 3.78% 132,300 B&G Foods, Inc. 5,794,740 104,500 Philip Morris International Inc. 9,560,705 80,000 Pinnacle Foods Inc. 4,276,000 19,631,445 Energy 5.25% 286,945 Dorchester Minerals, L.P. 5,035,885 455,000 EnLink Midstream Partners LP 8,381,100 219,600 Plains All American Pipeline, L.P. 7,090,884 177,178 Williams Partners L.P. 6,738,079 27,245,948 Financials - Banks 4.86% 125,000 PNC Financial Services Group, Inc. (The) 14,620,000 195,000 Webster Financial Corporation 10,584,600 25,204,600 Financials - Diversified 4.35% 265,000 Artisan Partners Asset Management Inc. 7,883,750 165,000 Northern Trust Corporation 14,693,250 22,577,000 Financials - Insurance 5.08% 70,000 Chubb Limited 9,248,400 415,000 Old Republic International Corporation 7,885,000 75,500 Willis Towers Watson Public Limited Company 9,232,140 26,365,540 Health Care - Equipment & Services 4.24% 202,500 Cardinal Health, Inc. 14,573,925 120,000 ResMed Inc. 7,446,000 22,019,925 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 8.72% 240,000 Abbott Laboratories 9,218,400 147,500 AbbVie Inc. 9,236,450 165,000 Gilead Sciences, Inc. 11,815,650 460,000 Pfizer Inc. 14,940,800 45,211,300 Industrials - Capital Goods 2.64% 80,000 Snap-on Incorporated 13,701,600 Industrials - Commercial & Professional Services 5.94% 75,000 CEB Inc. 4,545,000 85,000 Deluxe Corporation 6,086,850 190,300 KAR Auction Services, Inc. 8,110,586 287,500 Nielsen Holdings plc 12,060,625 30,803,061 Industrials - Transportation 2.27% 30,000 Macquarie Infrastructure Corporation 2,451,000 125,000 Ryder System, Inc. 9,305,000 11,756,000 Information Technology - Hardware & Equipment 5.54% 144,400 Apple Inc. 16,724,408 117,500 Harris Corporation 12,040,225 28,764,633 Information Technology - Semiconductors & Semiconductor Equipment 3.81% 175,000 Maxim Integrated Products, Inc. 6,749,750 165,000 Microchip Technology Incorporated 10,584,750 40,000 Xilinx, Inc. 2,414,800 19,749,300 Information Technology - Software & Services 5.83% 52,500 International Business Machines Corporation 8,714,475 240,000 Microsoft Corporation 14,913,600 265,000 Sabre Corporation 6,611,750 30,239,825 Real Estate - Real Estate 2.12% 186,300 W.P. Carey Inc. 11,008,467 Telecommunication Services 3.01% 185,000 AT&T Inc. 7,868,050 312,300 West Corporation 7,732,548 15,600,598 TOTAL COMMON STOCKS 453,672,546 (cost $357,781,661) PREFERRED STOCKS 1.05% Financials - Diversified 0.10% 20,000 Charles Schwab Corporation (The) 5.95%, Non-Cumulative Preferred Stock, Series D 499,800 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 0.95% 6,500 Allergan plc 5.25%, Non-Cumulative Convertable Preferred Stock, Series A 4,948,125 TOTAL PREFERRED STOCKS 5,447,925 (cost $5,252,773) CONVERTIBLE PREFERRED STOCK 2.52% Energy 2.52% 265,000 Kinder Morgan, Inc. 9.75%, Cumulative Convertible Preferred Stock, Series A (cost $11,350,661) 13,053,900 SHORT -TERM INVESTMENTS 9.08% Commercial Paper - 8.34% $ 1,000,000 Bemis Company, Inc. 01/03/17, 1.00% 1,000,000 1,600,000 Edison International 01/03/17, 0.90% 1,600,000 1,775,000 J.M. Smucker Company (The) 01/03/17, 0.85% 1,775,000 2,000,000 Edison International 01/04/17, 0.75% 1,999,958 1,800,000 Eversource Energy 01/05/17, 0.83% 1,799,917 1,500,000 UnitedHealth Group Incorporated 01/05/2017 0.92% 1,499,923 600,000 Anheuser-Busch InBev Worldwide Inc. 01/06/17, 0.80% 599,960 1,400,000 Vectren Utility Holdings, Inc. 01/06/17, 1.00% 1,399,883 2,800,000 Medtronic Global Holdings S.C.A. 01/09/17, 0.83% 2,799,613 2,000,000 Nissan Motor Acceptance Corporation 01/10/17, 0.87% 1,999,662 3,000,000 UnitedHealth Group Incorporated 01/10/2017 0.78% 2,999,545 1,750,000 Hyundai Capital America, Inc. 01/11/17, 0.95% 1,749,631 1,500,000 Parker-Hannifin Corporation 01/11/17, 0.90% 1,499,700 1,925,000 AstraZeneca PLC 01/12/17, 0.80% 1,924,615 2,000,000 Anheuser-Busch InBev Worldwide Inc. 01/13/17, 0.95% 1,999,472 1,000,000 Time Warner Inc. 01/13/17, 0.97% 999,731 2,400,000 Pacific Gas and Electric Company 01/17/17, 0.90% 2,399,160 1,000,000 Campbell Soup Company 01/18/17, 0.85% 999,646 1,000,000 Nissan Motor Acceptance Corporation 01/18/17, 0.93% 999,613 1,500,000 Hyundai Capital Amer 01/19/17, 0.97% 1,499,353 675,000 AstraZeneca PLC 01/20/17, 1.00% 674,681 2,500,000 McDonald's Corporation 01/25/17, 0.90% 2,498,625 1,500,000 McDonald's Corp. 01/26/17, 0.92% 1,499,118 1,000,000 Clorox Company (The) 02/09/17, 1.05% 998,921 1,750,000 Clorox Company (The) 02/16/17, 0.95% 1,747,968 2,300,000 Rockwell Automation, Inc. 03/10/2017, 0.90% 2,296,205 43,259,900 Variable Rate Security - 0.74% 3,819,619 Morgan Stanley Liquidity Funds Government 3,819,619 Portfolio (Institutional Class), 0.45% TOTAL SHORT-TERM INVESTMENTS 47,079,519 (cost $47,079,519) TOTAL INVESTMENTS (cost $421,464,614) - 100.09% 519,253,891 LIABILITIES, NET OF OTHER ASSETS - (0.09)% (486,770 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $518,767,121 % Of net assets. As of December 31, 2016, investment cost for federal tax purposes was $413,596,674 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ $ Unrealized depreciation (19,635,802 ) Net unrealized appreciation $105,657,217 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2016 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities - Level 1 - Common Stocks(1) $453,672,547 Preferred StockS(1) 5,447,925 Variable Rate Security 3,819,620 Level 2 - Commercial Paper 43,259,900 Convertible Preferred Stock(1) 13,053,900 Level 3 - None Total $519,253,892 (1) See Schedule above for further detail by industry. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: February 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: February 28, 2017 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: February 28, 2017
